IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RONALD CATONE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2784

STATE OF FLORIDA, ET AL.,

      Appellee.


_____________________________/

Opinion filed March 8, 2016.

An appeal from the Circuit Court for Leon County.
George Reynolds, III, Judge.

Ronald Catone, pro se, Appellant.

Barbara Debelius, Assistant General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Kemp v. McDonough, 955 So. 2d 635 (Fla. 1st DCA 2007).

ROBERTS, C.J., SWANSON and KELSEY, JJ., CONCUR.